Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered August 3 1989, convicting him of burglary in the second degree, possession of burglar’s tools, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, reversal is not warranted in this case based on certain comments made by the prosecutor during summation. The prosecutor’s remarks concerning the credibility of the People’s witnesses were a fair response to the defense summation in which defense counsel accused them of lying (see, People v DeMaio, 154 AD2d 386; People v Oakley, 114 AD2d 473). Eiber, J. P., Rosenblatt, O’Brien and Ritter, JJ., concur.